Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 10, 2015

The Court of Appeals hereby passes the following order:

A16A0599. MICHAEL FERRARI v. ALWAYS AFFORDABLE SERVICE,
    LLC

      Michael Ferrari filed a notice of appeal from the final disposition of the
superior court in this action for damages. This case reached the superior court by de
novo appeal from the magistrate court. We lack jurisdiction.
      Appeals from orders of the superior court reviewing decisions of the magistrate
court must be by application for discretionary appeal and not by direct appeal. OCGA
§ 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995).
Because Ferrari failed to follow the proper appellate procedure, this Court lacks
jurisdiction to consider the appeal, which is accordingly DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/10/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.